DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 are allowed (renumbered as 1-18).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a vehicle information display apparatus (1) comprising a transmissive display apparatus (4-1, 4-2, 4-n)) including a light emitting surface (4), said lighting system being configured for displaying a first lighting configuration and a second lighting configuration, the second lighting configuration being displayed by 4 proportion of said light emitting surface (see abstract and col 3, lines 27-31) and position an around the vehicle sensor configured for monitoring a position of a road user with respect to said vehicle (a distance between an obstacle to a vehicle), wherein the lighting system being further configured for switching from the first lighting configuration to the second lighting configuration depending on the position of said road user (right, left or behind the vehicle) with respect to the vehicle, such as found in Shimizu et al. (US 9,604,573).  The prior art of record does not teach or suggest, in the claimed combination, a vehicle comprises a transparent window, a lighting system and a position monitoring module configured for monitoring a position of a road user with respect to said vehicle, wherein the lighting system is further configured for switching from a first lighting configuration to a second lighting configuration depending on the position of said road user with respect to the vehicle, wherein the lighting system covers said transparent window and comprises a matrix of light emitting diodes which is configured for displaying the first lighting configuration and the second lighting . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nasser et al. (US 11,010,622) disclose a method includes capturing a sequence of images over a period with an image capture device; storing the sequence of images in a cyclic buffer; registering each image in the cyclic buffer to a projected image; estimating a homography for each frame of the sequence of images to project to a view point of a first frame in the sequence of images and remove motion of the ego vehicle in the projected image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 8, 2021